Title: To Thomas Jefferson from Elias Glover, 8 October 1807
From: Glover, Elias
To: Jefferson, Thomas


                        
                            Dr. Sir,
                            Chillicothe 8th Octr. 1807
                        
                        Mr. Killgore Register of the land Office at Cincinnati died on the Morning of the 2d inst. whereby that
                            office becomes vacant—It is of no inconsiderable importance to the people of Cincinnati & its vicinity that the
                            office should be filled by a man of talents, integrity & firm republican principles—As such I take the liberty of
                            recommending to your consideration & attention Daniel Symmes Esqr. whose exertions in the cause of republicanism
                            must be ever gratefully acknowledged by his fellow Citizens. A man who has with ability discharged, to the satisfaction of the public, many important offices to which he
                            has been called by the sufrages of the people, & who is still discharging with equal satisfaction the office of
                            Judge of the Supreme Court of this State. From a personal acquaintance with that Gentleman of considerable standing,
                            & a knowledge of the political situation of that part of the State, I make no hesitation in saying, that his
                            appointment would be more satisfactory to our republican Citizens than that of any other person who could be named—
                        There will probably be a number of applicants but I know of none so deserving as the Gentleman I have
                            mentioned.
                        I cannot close this letter without observing that I have been informed, that Edwd. H Stall of Cincinnati had
                            been recommended to the office of Surveyor of that port, & that his principles had been stated to be
                            republican—Although the office is not very important in itself, & although I am unwilling to state anything
                            injurious to any of my acquaintances, yet I deem it my duty to state that Mr Stall was during last winter & I
                            believe still is, a strong advocate of the Burr & Smith party, & especially so during the operations of
                            the Conspirators in this Country—
                        I have thought proper to say thus much of Mr. Stall as every acquisition of that kind operates to strengthen
                            that party, & detrimental to the republican interest.
                        Pray excuse the trouble of this—
                        Accept my best wishes for your health & happiness & believe me with sentiments of the highest
                            consideration & respect
                        Your Obt Hble Servt.
                        
                            Elias Glover
                            
                        
                    